Merrick C. J.
(Spoefobd, J. dissenting.)
On the motion for a re-hearing in this case, we say, we drawers, acceptors and endorsers of bills of exchange, and of the makers and endorsers of promissory notes, to form a part of such instruments.
We know of no good reason why these instruments, (bills of exchange and promissory notes,) should remain longer an exception to the well settled and convenient rule, that whore parties are present, or presumed to be present, at the trial of a cause, and written instruments are offered and received in evidence, without objection, the signatures of all persons properly parties to such instruments, are considered as admitted. See Tyler v. Marcelin & Depas, 8 An. 312.
As the defendants did not choose to put the plaintiff upon the proof of the endorsements in the lower court, we think they should not be permitted here, on an objection so purely technical, to obtain a reversal of the judgment of that court.
Re-hearing refused.